 

Exhibit 10.1

 

LETTER AGREEMENT

 

This Letter Agreement (the “Letter”) is entered into by and between ELEPHANT
TALK EUROPE HOLDING B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands (the “Borrower”), PARETEUM
CORPORATION (formerly known as Elephant Talk Communications Corp.), a Delaware
corporation (the “Parent”), any Subsidiaries of Parent party hereto that are
Guarantors or become Guarantors hereunder, the lenders from time to time party
hereto (each a “Lender” and, collectively, the “Lenders”), ATALAYA
ADMINISTRATIVE LLC, a New York limited liability company (“Atalaya”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and
Atalaya, as collateral agent for the Secured Parties (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”, and
together with the Administrative Agent, collectively, the “Agents” and each an
“Agent”). The purpose of this Letter is to outline the terms of an agreement in
principle, subject to the conditions described herein, to amend that certain
Amended and Restated Credit Agreement and to the Warrants issued thereunder.
Capitalized terms used herein but not otherwise defined shall have the meaning
as set forth in the Amended and Restated Credit Agreement.

 

WHEREAS, the Borrower, Parent, the Guarantors party hereto, the Lenders,
Administrative Agent and Collateral Agent are parties to that certain Credit
Agreement dated as of November 17, 2014, as amended by that certain Joinder to
Credit Agreement dated as of January 30, 2015, by that certain Letter Agreement
dated as of June 19, 2015, by that certain First Amendment to Credit Agreement
and Waiver dated as of July 7, 2015, by that certain Letter Agreement dated as
of January 19, 2016, by that certain Second Amendment to Credit Agreement and
Waiver dated as of August 15, 2016, by that certain Letter Agreement dated as of
September 30, 2016 and by that Amended and Restated Credit Agreement dated
December 27, 2016, and as may have otherwise been amended from time to time (as
so amended, the “Amended and Restated Credit Agreement”); and

 

WHEREAS, the Borrower, Parent, the Guarantors party hereto, the Lenders,
Administrative Agent and Collateral Agent desire to enter into this Letter to
set forth the terms of the proposed amendment to the Amended and Restated Credit
Agreement and Warrants, to be made subject to the terms and conditions outlined
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.Amendments to the Amended and Restated Credit Agreement.

 

Subject to the execution of definitive Amendment Documents and other conditions
described under Section 2, the parties anticipate that the following amendments
will be made to the Amended and Restated Credit Agreement and the Warrants
issued thereunder:

 

(a)The Maturity Date will be extended to December 31, 2018.

 

(b)The amortization schedule will be as follows:

 

Quarter ending:

 

Q1-17: $1,500,000

Q2-17: $1,500,000

Q3-17: $500,000

Q4-17: $500,000

Q1-18: $750,000

Q2-18: $750,000

Q3-18: $750,000

Q4-18: Balloon

 

 

 

 

(c)New financial covenants package shall be agreed between the parties by April
30, 2017.

 

(d)The Warrants will be amended as follows:

 

1.The aggregate amount of shares of common stock underlying the Warrants will be
increased to 1,446,000 (post split);

 

2.The exercise price of the Warrants will be set at the lesser of (a) $3.25 per
share (post-split) or (b) a 13% discount to the offering price of shares of
common stock in the Parent’s previously announced underwritten public offering
(the “Equity Offering”); and

 

3.The anti-dilution sections (Sections 9(d) and 9(h)) of the Warrants shall be
removed.

 

2.        Definitive Agreement and Other Conditions. The terms of amendment
contemplated herein will be subject to, and conditioned upon, among other
things:

 

(a)       the execution and delivery of a formal amendment to the Amended and
Restated Credit Agreement and Warrant, a reaffirmation of the Borrower and
Guarantors’ obligations thereunder and a reaffirmation of the security interests
and guarantees granted by Borrower and Guarantors in connection therewith
(collectively, the “Amendment Documents”);

 

(b)       consummation of the Equity Offering;

 

(c)        the absence of any Default or Event of Default both before after
giving effect to the Amendment Documents;

 

(c)        the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects (except to the extent already
qualified by materiality, in which case, they shall be true and correct in all
respects);

 

(d)        no Material Adverse Effect shall have occurred or reasonably be
expected to occur; and

 

(e)       Agent and Lenders shall have received updated management projections
through the Maturity Date, which shall have been based on reasonable assumptions
and represent management’s best estimates of the projected performance of the
Borrower and Guarantors.

 



 

 

 

For the avoidance of doubt, the failure by Parent to consummate the Equity
Offering on or before March 31, 2017, shall relieve the Administrative Agent and
Lenders of any obligation under this Letter to negotiate or execute any
definitive Amendment Documents.

 

3.       Authorization. The undersigned Borrower and Guarantor represents that
they have full corporate power and authority to execute this Letter and that
they are authorized to take the actions set forth herein without the consent or
approval of any other third party (including the shareholders of Parent).

 

4.       No Other Amendments. Except as specifically contemplated by this Letter
or otherwise agreed by the parties, there shall be no other amendments to the
Amended and Restated Credit Agreement, which shall otherwise remain unmodified
and in full force and effect.

 

5.       Governing Law. This Letter shall be governed by and construed in
accordance with the laws of the State of New York.

 

6.       Fees. By executing this Letter, Parent confirms that it will bear the
reasonable legal fees and other out-of-pocket expenses of Atalaya and the
Lenders with respect to the transaction.

 

7.       Counterparts; Signature. This Letter may be executed in one or more
counterparts. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall have
the same force and effect as if such signature page were an original thereof.

 

 

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Letter as of March 6, 2017.

 



  BORROWER:             ELEPHANT TALK EUROPE HOLDING B.V.                   By:
/s/ Yves van Sante       Name: Yves van Sante       Title: Director            
GUARANTORS:             PARETEUM CORPORATION                   By: /s/ Robert H.
Turner       Name: Robert H. Turner       Title: Executive Chairman            
PARETEUM NORTH AMERICA CORP.                   By: /s/ Robert H. Turner      
Name: Robert H. Turner       Title: Executive Chairman             ELEPHANT TALK
GROUP INTERNATIONAL B.V.                   By: /s/ Yves van Sante       Name:
Yves van Sante       Title: Director             ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:           ATALAYA ADMINISTRATIVE LLC                   By: /s/
Robert Flowers       Name: Robert Flowers       Title: Authorized Signatory  

 

 

 

 





  LENDERS:             CORBIN MEZZANINE FUND I, L.P.           By: Corbin
Capital Partners Management, LLC,
its General Partner                     By: /s/ Daniel Friedman       Name:
Daniel Friedman
Title: General Counsel  

 

 

 

 